DETAILED ACTION
This final Office action is responsive to amendments filed December 24th, 2020. Claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-30 have been amended. Claims 31-36 have been added. Claims 1-2, 11-12, and 20-21 have been cancelled. Claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by obtaining real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors; and causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
With regard to the limitations of claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments filed 12/24/20 regarding the claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
On pages 12-17, Applicant argues that the newly added claims present significantly more than the alleged abstract idea. Specifically on page 14, Applicant argues that the added claim limitations of the new independent claims, "obtaining real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors" and "causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area" could not be performed mentally by a human. Examiner argues that the “obtaining of real-time sensor data from the one or more sensors” is analogous to the provided list of “well-understood, routine, and conventional” activity provided in MPEP 2106.05 regarding “receiving and/or transmitting data over a network.” Regarding the “causing a deployment of one or more 
On page 15-16 of the provided remarks, Applicant argues that the methodology described in the newly added independent claims is not well-understood, routine, or conventional activity in the field.  Specifically on page 16, Applicant argues that “By "updating the pollution concentration field based at least in part on the real-time sensor data" and "identifying a target area within the geographic area based at least in part on the updated pollution concentration field," the recitations of claim 31 provide the capability to improve the accuracy of the environment monitoring system and to obtain representative environment data that reflects the characteristics of the area at a lower cost.” Examiner respectfully disagrees and argues that the claim limitations referenced above further the abstract idea of mental processing through judgment and evaluation. The “obtaining of representative environment data” is no more than “well-understood, routine, and conventional” activity provided in MPEP 2106.05 regarding “receiving and/or transmitting data over a network.” Further, on page 16 of the provided remarks, Applicant argues that the claims present significantly more than the alleged abstract idea. . 
Applicant's arguments filed 12/24/20 regarding claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
On pages 17-18 of the provided remarks, Applicant argues that the cited prior art does not disclose the newly added independent claims. Specifically, on page 18 of the provided remarks, Applicant states “The cited portions of Feng, Zheng, Mantripragada and Davy have not been shown to disclose or suggest at least "obtaining a list of candidate sites within a geographic area that are potential locations for deploying sensors for monitoring pollution" and "obtaining a list of pollution source sites within the geographic region that are generating pollution" where a target site is selected "from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area" as recited . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 6, 9, 10, 13, 16, 19, 22, and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 31 (method), 32 (system), and 33 (computer program product), and dependent claims 3, 6, 9, 10, 13, 16, 19, 22, 25-30, and 34-36 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 31 is directed to a method 
Step 2A Prong 1: The independent claims are directed toward obtaining a list of candidate sites within a geographic area that are potential locations for deploying sensors for monitoring pollution; obtaining a list of pollution source sites within the geographic region that are generating pollution; obtaining a pollution concentration field of the geographic area; obtaining real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors; updating the pollution concentration field based at least in part on the real-time sensor data; identifying a target area within the geographic area based at least in part on the updated pollution concentration field; determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field 7CN920160172US1 and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site; selecting a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area; and causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area; wherein the steps of the method are performed by at least one processing device comprising a processor operatively coupled to a memory (Mental 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining a list of candidate sites within a geographic area that are potential 
In addition, dependent claims 3, 6, 9, 10, 13, 16, 19, 22, 25-30, and 34-36 further narrow the abstract idea and dependent claims 34, 35, and 36 additionally recite “obtain time series data associated with concentration values for a time duration from the updated pollution concentration field” which do not account for additional elements that integrate 
The claimed “A computer-implemented method; the steps of the method are performed by at least one processing device comprising a processor operatively coupled to a memory; A system comprising: at least one processing device comprising a processor coupled to a memory; A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no 
In addition, claims 3, 6, 9, 10, 13, 16, 19, 22, 25-36 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 34, 35, and 36 additionally recite “obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “one processing device” or “processor which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delahaye (WO2017/115053 A1) in view of Davy et al. ('Composition and source contributions of air particulate matter pollution in a New Zealand suburban town') in view of Mantripragada (U.S 2017/0168487 A1).
Claim 31
Regarding Claim 31, Delahaye discloses the following:  
A computer-implemented method, comprising [see at least Page 2 line beginning “For this purpose” for reference to the present invention aiming at a method for rapid localization and in-situ pollution sources in indoor environment; Figure 1 and related text regarding the method]
obtaining a list of candidate sites within a geographic area that are potential locations for deploying sensors for monitoring pollution [see at least Page 4-5 description of “The selection step 105” for reference to the operator selecting from among a list of typical environments displayed on an interface of the terminal or 
obtaining a list of pollution source sites within the geographic region that are generating pollution [see at least Page 5 line beginning “Thus, the communicating terminal” for reference to the measurement step including a list of pollutants whose quantities must be measured and their corresponding measurement values depending on the type of environment]  
obtaining a pollution concentration field of the geographic area [see at least Page 5 line beginning “Thus the communicating terminal” for reference to the first measuring step performed by the communication terminal transmitting to the measurement means a list of pollutants whose quantities must be measured and of measurement parameter values specific to the surrounding environment; Page 6 line 3 for reference to the analyzer performing a multi-gas measurement of the environment to make a diagnosis; Examiner notes this first measurement step determining the diagnosis of the environment as the ‘pollution concentration field’] 
obtaining real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors [see at least Page 7 line beginning “During the first measurement” for reference to an operator implementing a real time or quasi-real-time sampling and analysis device to sample the air from the environment and the device comprising one or more sensors specific to one or more predetermined pollutants, each sensor being implemented to determine a quality of each said pollutant 
updating the pollution concentration field based at least in part on the real-time sensor data [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “The operator” for reference to the process manually or automatically moving the sampling point to a location indicated in the recommendation during the displacement step 145]
identifying a target area within the geographic area based at least in part on the updated pollution concentration field [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step] 
the steps of the method are performed by at least one processing device comprising a processor operatively coupled to a memory [see at least Page 8 line beginning “The locating step” for reference to the computer program implemented on a communicating portable terminal which is any device comprising a human-machine interface; Page 9 line 1 for reference to examples of communicating 
While Delahaye discloses the limitations above, it does not disclose determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site; selecting a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area. 
However, Davy discloses the following:
determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area [see at least Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10 in Wainuiomata]
determining a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site [see at 
selecting a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area [see at least Page 143 Paragraph 2 of Section 1 for reference to the town of Wainuiomata being chosen as the site for the study due to the local topography making the town susceptible to strong inversion conditions in the winter the significantly increase the daily average PM10 concentrations to exceed the New Zealand National Environmental Standard]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the selecting of candidate sites in Delahaye to include the influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While the combination of Delahaye and Davy disclose the limitations above, they do not disclose causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area.
However, Mantripragada discloses the following:
causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the deployment of sensors and algorithm determination of gradients of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).
Claim 32
Regarding Claim 32, Delahaye discloses the following:
A system comprising: at least one processing device comprising a processor coupled to a memory; wherein the at least one processing device is configured to [see at least Page 8 line beginning “The locating step” for reference to the computer program implemented on a communicating portable terminal which is any device comprising a human-machine interface; Page 9 line 1 for reference to examples of communicating portable terminals as digital tablet, a computer or personal computer; Page 11 line describing Figure 2 for reference to the pollutant source localization device for implementing the method comprising a means for measuring a quantity of at least one pollutant and a memory of source location 
obtain a list of candidate sites within a geographic area that are potential locations for deploying sensors for monitoring pollution [see at least Page 4-5 description of “The selection step 105” for reference to the operator selecting from among a list of typical environments displayed on an interface of the terminal or alternately this list is generated automatically according to geographic coordinates of the location where the device is located] 
obtain a list of pollution source sites within the geographic region that are generating pollution [see at least Page 5 line beginning “Thus, the communicating terminal” for reference to the measurement step including a list of pollutants whose quantities must be measured and their corresponding measurement values depending on the type of environment]  
obtain a pollution concentration field of the geographic area [see at least Page 5 line beginning “Thus the communicating terminal” for reference to the first measuring step performed by the communication terminal transmitting to the measurement means a list of pollutants whose quantities must be measured and of measurement parameter values specific to the surrounding environment; Page 6 line 3 for reference to the analyzer performing a multi-gas measurement of the environment to make a diagnosis; Examiner notes this first measurement step determining the diagnosis of the environment as the ‘pollution concentration field’] 
obtain real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors [see at least Page 7 line beginning “During the first measurement” for reference to an operator implementing a real time or quasi-real-time sampling and analysis device to sample the air from the environment and the device comprising one or more sensors specific to one or more predetermined pollutants, each sensor being implemented to determine a quality of each said pollutant associated with each sensor; Page 9 line beginning “The second measuring step” for reference to a second measuring step being carried out by the same measuring devices used during the first measuring step to search exclusively for each pollutant whose quantity exceeds a predetermined limit value] 
update the pollution concentration field based at least in part on the real-time sensor data [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “The operator” for reference to the process manually or automatically moving the sampling point to a location indicated in the recommendation during the displacement step 145]
identify a target area within the geographic area based at least in part on the updated pollution concentration field [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line 
While Delahaye discloses the limitations above, it does not disclose determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area; determining a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site; selecting a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area. 
However, Davy discloses the following:
determine a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area [see at least Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10 in Wainuiomata]
determine a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site
select a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area [see at least Page 143 Paragraph 2 of Section 1 for reference to the town of Wainuiomata being chosen as the site for the study due to the local topography making the town susceptible to strong inversion conditions in the winter the significantly increase the daily average PM10 concentrations to exceed the New Zealand National Environmental Standard]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the selecting of candidate sites in Delahaye to include the influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While the combination of Delahaye and Davy disclose the limitations above, they do not disclose causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area.
However, Mantripragada discloses the following:
cause a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area [see at least Paragraph 0073 for reference to the method of detection of a source of pollution including controlling, by the processor, a movement of the automated 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the deployment of sensors and algorithm determination of gradients of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).  
Claim 33
Regarding Claim 33, Delahaye discloses the following:
A computer program product comprising a processor-readable storage medium for storing processor-readable program code which, when executed by a processor, causes the processor to
obtain a list of candidate sites within a geographic area that are potential locations for deploying sensors for monitoring pollution [see at least Page 4-5 description of “The selection step 105” for reference to the operator selecting from among a list of typical environments displayed on an interface of the terminal or alternately this list is generated automatically according to geographic coordinates of the location where the device is located] 
obtain a list of pollution source sites within the geographic region that are generating pollution [see at least Page 5 line beginning “Thus, the communicating terminal” for reference to the measurement step including a list of pollutants whose quantities must be measured and their corresponding measurement values depending on the type of environment]  
obtain a pollution concentration field of the geographic area [see at least Page 5 line beginning “Thus the communicating terminal” for reference to the first measuring step performed by the communication terminal transmitting to the measurement means a list of pollutants whose quantities must be measured and of measurement parameter values specific to the surrounding environment; Page 6 line 3 for reference to the analyzer performing a multi-gas measurement of the environment to make a diagnosis; Examiner notes this first measurement step determining the diagnosis of the environment as the ‘pollution concentration field’] 
obtain real-time sensor data from one or more sensors located at one or more locations within the geographic area, the real-time sensor data being generated in real-time based at least in part on pollution in the geographic area by the one or more sensors [see at least Page 7 line beginning “During the first measurement” 
update the pollution concentration field based at least in part on the real-time sensor data [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “The operator” for reference to the process manually or automatically moving the sampling point to a location indicated in the recommendation during the displacement step 145]
identify a target area within the geographic area based at least in part on the updated pollution concentration field [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]

However, Davy discloses the following:
determine a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area [see at least Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10 in Wainuiomata]
determine a pollution influence of each of the pollution source sites on each of the candidate sites in the target area based at least in part on the updated pollution concentration field and the determined contribution of each of the pollution source sites to the at least one type of pollution at each respective candidate site [see at least Paragraphs 1, 2, 5, 6, and 7 on Page 145 for reference to the specific factors making up a certain percentage of the coarse particle mass; Examiner notes the ‘certain percentage’ as the ‘influence of the pollution source’]
select a target site from the candidate sites in the target area based at least in part on the determined pollution influence of each of the pollution source sites on each of the candidate sites in the target area [see at least Page 143 Paragraph 2 of Section 1 for reference to the town of Wainuiomata being chosen as the site for the study due to the local topography making the town susceptible to strong inversion conditions in the winter the significantly increase the daily average PM10 concentrations to exceed the New Zealand National Environmental Standard]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the selecting of candidate sites in Delahaye to include the influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While the combination of Delahaye and Davy disclose the limitations above, they do not disclose causing a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area.
However, Mantripragada discloses the following:
cause a deployment of one or more sensors at the target site based at least in part on the selection of the target site from the candidate sites in the target area [see at least Paragraph 0073 for reference to the method of detection of a source of pollution including controlling, by the processor, a movement of the automated vehicle based on the gradient to guide the automated vehicle toward the source of the pollution]
.  


Claims 10, 19, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delahaye (WO2017/115053 A1) in view of Davy et al. ('Composition and source contributions of air particulate matter pollution in a New Zealand suburban town') in view of Mantripragada (U.S 2017/0168487 A1), as applied in claims 31-33, in view of Zheng (U.S 2016/0125307 A1).
Claim 10
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.
Regarding Claim 10, Zheng discloses the following: 
The method of claim 31, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area [see at least Paragraph 0075 for reference to the location identification module further taking into account the geo-distance between these candidate areas by using a Kernel Density Estimation (KDE) to infer the probability that an area is properly situated for an air quality monitor station based on the occurrences of the area in the detected skylines]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the target site determination based on coverage of Zheng. Doing so would provide monetary and energy savings by reducing or eliminating the necessity to build air quality stations, as stated by Zheng (Paragraph 0007).
Claim 19
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.
Regarding Claim 19, Zheng discloses the following: 
The system of claim 32, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area [see at least Paragraph 0075 for reference to the location identification module further taking 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the target site determination based on coverage of Zheng. Doing so would provide monetary and energy savings by reducing or eliminating the necessity to build air quality stations, as stated by Zheng (Paragraph 0007).  
Claim 28
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.
Regarding Claim 28, Zheng discloses the following: 
The computer program product of claim 33, wherein selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area [see at least Paragraph 0075 for reference to the location identification module further taking into account the geo-distance between these candidate areas by using a Kernel Density Estimation (KDE) to infer the probability that an area is properly situated 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the target site determination based on coverage of Zheng. Doing so would provide monetary and energy savings by reducing or eliminating the necessity to build air quality stations, as stated by Zheng (Paragraph 0007).
Claim 30
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose selecting the target site further comprises selecting the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area.
Regarding Claim 30, Zheng discloses the following:
The computer program product of claim 33, wherein, in selecting the target site, the processor is further configured to: select the target site from the candidate sites in the target area such that measurement of a sensor to be deployed at the target site provides sensor coverage for one or more of the candidate sites in the target area [see at least Paragraph 0075 for reference to the location identification module further taking into account the geo-distance between these candidate areas by using a Kernel Density Estimation (KDE) to infer the probability that an area is properly situated for an air quality monitor station based on the occurrences of the area in the detected skylines]
.


Claims 34-36, 3, 6, 9, 13, 16, 22, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delahaye (WO2017/115053 A1) in view of Davy et al. ('Composition and source contributions of air particulate matter pollution in a New Zealand suburban town') in view of Mantripragada (U.S 2017/0168487 A1), as applied in claims 31-33, in view of Feng (U.S 2013/0035870 A1).
Claim 34
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 34, Delahaye discloses the following:
The method of claim 31, wherein identifying the target area further comprises: the target area includes at least one pollution point [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]

However, Mantripragada discloses the following:
identifying the target area further comprises: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere]
determining the at least one pollution point based on the respective variant gradients [see at least Paragraph 0069 for reference to the automated vehicle adjusting its path by detecting the gradient of concentration of the detected pollution in the form of detection points; Paragraph 0069 for reference to each detection point containing a detectable plurality of concentration gradients] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the algorithm determination of gradients and pollution points of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).


However, Feng discloses the following:
obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field [see at least Paragraph 0027 for reference to the sampling instants being in a sequence of [... Times AIR, Time POS, Time AIR, Time POS, .... or in the sequence of. . . Time AIR Time AIR, Time POS, Time AIR, Time AIRs. Time POS,... ] in time dimension; Figure 2 and related text regarding the exemplary measurement process; Examiner notes ‘time dimension’ as ‘time series’]
determining the target area by identifying a variation tendency from the time series data [see at least Paragraph 0034 for reference to the optional step S460 within Figure 4 that makes sure the difference between sampling instants of one selected air quality sample and a target air quality sample corresponding to the target position sample is smaller than a third predefined threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and variation tendency analysis of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004). 

While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 35, Delahaye discloses the following:
The system of claim 32, wherein identifying the target area further comprises: the target area includes at least one pollution point [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]
While Delahaye discloses the limitations above it does not disclose identifying the target area comprising: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data.
However, Mantripragada discloses the following:
identify the target area further comprises: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere]
determine the at least one pollution point based on the respective variant gradients [see at least Paragraph 0069 for reference to the automated vehicle adjusting its path by detecting the gradient of concentration of the detected pollution in the form 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the algorithm determination of gradients and pollution points of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

While Delahaye and Mantripagada disclose the limitations above, they do not disclose obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field or determining the target area by identifying a variation tendency from the time series data. 
However, Feng discloses the following:
obtain time series data associated with concentration values for a time duration from the updated pollution concentration field [see at least Paragraph 0027 for reference to the sampling instants being in a sequence of [... Times AIR, Time POS, Time AIR, Time POS, .... or in the sequence of. . . Time AIR Time AIR, Time POS, Time AIR, Time AIRs. Time POS,... ] in time dimension; Figure 2 and related text regarding the exemplary measurement process; Examiner notes ‘time dimension’ as ‘time series’]
determine the target area by identifying a variation tendency from the time series data [see at least Paragraph 0034 for reference to the optional step S460 within 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and variation tendency analysis of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).  
Claim 36
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 36, Delahaye discloses the following:
The computer program product of claim 33, wherein identifying the target area further comprises: the target area includes at least one pollution point [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]
While Delahaye discloses the limitations above it does not disclose identifying the target area comprising: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data.
However, Mantripragada discloses the following:
identify the target area further comprises: determining, via one or more algorithms, respective variation gradients of one or more pollutants at respective points associated with the time series data [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere]
determine the at least one pollution point based on the respective variant gradients [see at least Paragraph 0069 for reference to the automated vehicle adjusting its path by detecting the gradient of concentration of the detected pollution in the form of detection points; Paragraph 0069 for reference to each detection point containing a detectable plurality of concentration gradients] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the algorithm determination of gradients and pollution points of Mantripragada. Deploying sensors and having pollution detection equipment present over a large geographic area is desireable to determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

While Delahaye and Mantripagada disclose the limitations above, they do not disclose obtaining time series data associated with concentration values for a time duration from the updated pollution concentration field or determining the target area by identifying a variation tendency from the time series data. 

obtain time series data associated with concentration values for a time duration from the updated pollution concentration field [see at least Paragraph 0027 for reference to the sampling instants being in a sequence of [... Times AIR, Time POS, Time AIR, Time POS, .... or in the sequence of. . . Time AIR Time AIR, Time POS, Time AIR, Time AIRs. Time POS,... ] in time dimension; Figure 2 and related text regarding the exemplary measurement process; Examiner notes ‘time dimension’ as ‘time series’]
determine the target area by identifying a variation tendency from the time series data [see at least Paragraph 0034 for reference to the optional step S460 within Figure 4 that makes sure the difference between sampling instants of one selected air quality sample and a target air quality sample corresponding to the target position sample is smaller than a third predefined threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and variation tendency analysis of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).   
Claim 3
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 3, Delahaye discloses the following:
The method of claim 31, wherein updating the pollution concentration field based at least in part on the real-time sensor data comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the 
While Delahaye discloses the limitations above, it does not disclose converting the real-time sensor data into a sequence of concentration values associated with height values; generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values; or updating the pollution concentration field with the generated magnitudes.
However, Feng discloses the following:
converting the real-time sensor data into a sequence of concentration values associated with height values [see at least Paragraph 0023 for reference to the spatial relationship information representing an altitude difference]
generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values
updating the pollution concentration field with the generated magnitudes [see at least Paragraph 0023 for reference to the processor calculating a representative value for the air quality sample set; Examiner notes the ‘representative value’ as the magnitude] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating of the pollution concentration field of Delahaye to include the magnitude determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).
Claim 6
While the combination of Delahaye, Davy, Mantripragada, and Feng disclose the limitations above, regarding Claim 6, Delahaye discloses the following:
The method of claim 34, wherein the target area includes at least one pollution area, and identifying the target area further comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]
While Delahaye discloses the limitations above, it does not disclose aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data or determine the at least one pollution area based on the at least one category.

aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data [see at least Paragraph 0023 for reference to the processor grouping the plurality of air quality samples into a plurality of air quality samples sets; Examiner notes ‘air quality sample sets’ as categories]
determining the at least one pollution area based on the at least one category [see at least Paragraph 0031 for reference to the found air quality samples forming an air quality set and a representative value of a corresponding sampling duration or a corresponding geographic area; Examiner notes ‘corresponding geographic area’ as a ‘pollution area’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and pollution point determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).
Claim 9
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose determining the contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprising: obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site; determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the 
Regarding Claim 9, Davy discloses the following: 
The method of claim 31, wherein determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprises obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10 in Wainuiomata]
determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; Paragraphs 1, 2, 5, 6, and 7 on Page 145 for reference to the specific factors making up a certain percentage of the coarse 
the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site [see at least Page 145 for reference to Table 1 displaying the elemental composition of source profiles and contribution to PM2.5 in which the ‘Species’ is displayed on the first column and the ‘Factors’ is displayed one the first row; Examiner notes ‘Species’ as the ‘Type’ and ‘Factors’ as the ‘Source’ similar to Table 2 provided in the Specification; Paragraph 1 of Page 145 for reference to Factor two making up 7% of the PM2.5 mass; Examiner notes percentage as ‘production of the vector and the matrix as the influence of the pollution sources on the given site’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the contribution matrix and influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While Davy discloses the limitations above, it does not disclose the type of the given candidate site of the candidate sites in the target area being described by a vector.
However, Feng discloses the following:
the type of the given candidate site of the candidate sites in the target area is described by a vector [see at least Paragraph 0028 for reference to the exemplary table 2 displaying the position sample_POSi as (xi, yi, Zi) while the origin Sample_POSo is displayed as (0, 0, 0)]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the vector display of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).

Claim 13
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 13, Delahaye discloses the following:
The system of claim 32, wherein updating the pollution concentration field based at least in part on the real-time sensor data comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “The operator” for reference to the process manually or automatically moving the sampling point to a location indicated in the recommendation during the displacement step 145]
While Delahaye discloses the limitations above, it does not disclose converting the real-time sensor data into a sequence of concentration values associated with height values; generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations 
However, Feng discloses the following:
convert the real-time sensor data into a sequence of concentration values associated with height values [see at least Paragraph 0023 for reference to the spatial relationship information representing an altitude difference]
generate a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values [see at least Paragraph 0023 for reference to the processor analyzing the plurality of position samples to obtain a plurality of spatial relationship information representing the relative spatial relationship of two corresponding position samples]
update the pollution concentration field with the generated magnitudes [see at least Paragraph 0023 for reference to the processor calculating a representative value for the air quality sample set; Examiner notes the ‘representative value’ as the magnitude] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating of the pollution concentration field of Delahaye to include the magnitude determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).  

While the combination of Delahaye, Davy, Mantripragada, and Feng disclose the limitations above, regarding Claim 16, Delahaye discloses the following:
The system of claim 35, wherein the target area includes at least one pollution area, and identifying the target area further comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]
While Delahaye discloses the limitations above, it does not disclose aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data or determine the at least one pollution area based on the at least one category.
However, Feng discloses the following:
aggregate the time series data into at least one category based on a variation tendency of concentration values in the time series data [see at least Paragraph 0023 for reference to the processor grouping the plurality of air quality samples into a plurality of air quality samples sets; Examiner notes ‘air quality sample sets’ as categories]
determine the at least one pollution area based on the at least one category [see at least Paragraph 0031 for reference to the found air quality samples forming an air quality set and a representative value of a corresponding sampling duration or 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and pollution point determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).  

Claim 22
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, regarding Claim 22, Delahaye discloses the following:
The computer program product of claim 33, wherein updating the pollution concentration field based at least in part on the real-time sensor data comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “The operator” for reference to the process manually or automatically moving the sampling point to a location indicated in the recommendation during the displacement step 145]
While Delahaye discloses the limitations above, it does not disclose converting the real-time sensor data into a sequence of concentration values associated with height values; generating a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values; or updating the pollution concentration field with the generated magnitudes.

convert the real-time sensor data into a sequence of concentration values associated with height values [see at least Paragraph 0023 for reference to the spatial relationship information representing an altitude difference]
generate a magnitude at one or more points associated with the one or more locations of the one or more sensors by combining values associated with the one or more locations in the pollution concentration field and the sequence of the concentration values [see at least Paragraph 0023 for reference to the processor analyzing the plurality of position samples to obtain a plurality of spatial relationship information representing the relative spatial relationship of two corresponding position samples]
update the pollution concentration field with the generated magnitudes [see at least Paragraph 0023 for reference to the processor calculating a representative value for the air quality sample set; Examiner notes the ‘representative value’ as the magnitude] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating of the pollution concentration field of Delahaye to include the magnitude determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).  
Claim 25
While the combination of Delahaye, Davy, Mantripragada, and Feng disclose the limitations above, Delahaye does not disclose wherein the algorithm is configured to 
Regarding Claim 25, Mantripragada discloses the following: 
The method of claim 34, wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere; Examiner notes determination between minimum and maximum points to distinguish the highest concentration as ‘ranking’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the algorithm determination of pollutant points of Mantripragada. Doing so would determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

Claim 26
While the combination of Delahaye, Davy, Mantripragada, and Feng disclose the limitations above, Delahaye does not disclose wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points.
Regarding Claim 26, discloses the following:
The system of claim 35, wherein the algorithm is configured to identify multiple pollutant points and provide a ranking of at least some of the pollutant points [see at least Paragraph 0067 for reference to the global and local maximum pollution concentrations being detected by predetermined algorithms and that any algorithm that searches for optimal, global maximum, local maximum, local minimum, and global minimum values can be used to search for the highest concentration of pollutants in the atmosphere; Examiner notes determination between minimum and maximum points to distinguish the highest concentration as ‘ranking’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area identification method of Delahaye to include the algorithm determination of pollutant points of Mantripragada. Doing so would determine pollution concentrations in different areas to determine an origin of source or source of a particular form of pollution, as stated by Mantripragada (Paragraph 0003).

Claim 27
While the combination of Delahaye, Davy, and Mantripragada disclose the limitations above, Delahaye does not disclose determining the contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprising: obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site; determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution; the contribution is described by a 
Regarding Claim 27, Davy discloses the following: 
The method of claim 32, wherein determining a contribution of each of the pollution source sites to at least one type of pollution at each of the candidate sites in the target area comprises obtaining, for a given candidate site of the candidate sites in the target area, a contribution of the pollution source sites to a type of the given candidate site [see at least [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; Page 145 for reference to Tables 1 and 2 which display the elemental composition of source profiles and contribution of PM2.5 and PM2.5-10 in Wainuiomata]
determining the pollution influence of each of the pollution source sites on each of the candidate sites in the target area comprises determining the pollution influence of the pollution source sites on the given candidate site based at least in part on the type of the given candidate site and the obtained contribution [see at least Page 144 Section 3.1 Paragraph 1 for reference to five primary source contributors being determined for the PM2.5 analysis; Examiner notes the ‘primary source contributors’ as the ‘type of the given candidate site’; Paragraphs 1, 2, 5, 6, and 7 on Page 145 for reference to the specific factors making up a certain percentage of the coarse 
the contribution is described by a matrix, and determining the pollution influence of the pollution source sites on the given candidate site further comprises determining a product of the vector and the matrix as the pollution influence of the pollution source sites on the given candidate site [see at least Page 145 for reference to Table 1 displaying the elemental composition of source profiles and contribution to PM2.5 in which the ‘Species’ is displayed on the first column and the ‘Factors’ is displayed one the first row; Examiner notes ‘Species’ as the ‘Type’ and ‘Factors’ as the ‘Source’ similar to Table 2 provided in the Specification; Paragraph 1 of Page 145 for reference to Factor two making up 7% of the PM2.5 mass; Examiner notes percentage as ‘production of the vector and the matrix as the influence of the pollution sources on the given site’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the contribution matrix and influence determination of Davy et al. Doing so would establish source-specific health risks for an exposed population and for informing policy makers so that they may develop suitable legislation to better manage air quality within an airshed, as stated by Davy et al. (Paragraph 1 Section 1).

While Davy discloses the limitations above, it does not disclose the type of the given candidate site of the candidate sites in the target area being described by a vector.
However, Feng discloses the following:
the type of the given candidate site of the candidate sites in the target area is described by a vector [see at least Paragraph 0028 for reference to the exemplary table 2 displaying the position sample_POSi as (xi, yi, Zi) while the origin Sample_POSo is displayed as (0, 0, 0)]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the vector display of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004).  
Claim 29
While the combination of Delahaye, Davy, Mantripragada, and Feng disclose the limitations above, regarding Claim 29, Delahaye discloses the following:
The computer program product of claim 36, wherein the target area includes at least one pollution area, and identifying the target area further comprises [see at least Page 7 line beginning “a step 145” for reference to the moving of a sampling point in the environment followed by a second pollutant measuring step and/or a step of determining a source of pollution as a function of the measured quantity and of data stored; Page 9 line beginning “If the quantity” for reference to a source corresponding to the location of the second measuring step is determined during the determination step]
While Delahaye discloses the limitations above, it does not disclose aggregating the time series data into at least one category based on a variation tendency of concentration values in the time series data or determine the at least one pollution area based on the at least one category.

aggregate the time series data into at least one category based on a variation tendency of concentration values in the time series data [see at least Paragraph 0023 for reference to the processor grouping the plurality of air quality samples into a plurality of air quality samples sets; Examiner notes ‘air quality sample sets’ as categories]
determine the at least one pollution area based on the at least one category [see at least Paragraph 0031 for reference to the found air quality samples forming an air quality set and a representative value of a corresponding sampling duration or a corresponding geographic area; Examiner notes ‘corresponding geographic area’ as a ‘pollution area’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target area determination of Delahaye to include the time series data collection and pollution point determination of Feng. Doing so would improve the accuracy of mobile air measurers, as stated by Feng (Paragraph 0004). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683